

115 S3670 IS: National Flood Insurance Program Extension Act of 2018
U.S. Senate
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3670IN THE SENATE OF THE UNITED STATESNovember 28, 2018Mr. Scott introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo reauthorize the National Flood Insurance Program.
	
 1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2018. 2.Reauthorization of National Flood Insurance Program (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking November 30, 2018 and inserting December 7, 2018.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking November 30, 2018 and inserting December 7, 2018. (c)Retroactive effective dateIf this Act is enacted after November 30, 2018, the amendments made by subsections (a) and (b) shall take effect as if enacted on November 30, 2018.